Title: To Benjamin Franklin from Richard Bache, 11 January 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir,
Philadelphia January 11th. 1782—
I did myself this pleasure a few days ago per the Frigate Hermione from the Cheasapeake; It was just to let you know that we were well— Having answered your Letter of the 13th Sepr. (which is the last we have from you) by two different conveyances, I have at present nothing very material to communicate, save that we enjoy good health & are happy— We have innoculated little Debby, & she has got thro’ the small pox very favorably— You will herewith receive the Dutch & English Newspapers— The Apples I could not get on board either of these Vessels, should another Conveyance soon present, I will endeavor to send them— Our Winter hitherto has been very open, Our Navigation has scarcely been interrupted— With Sally & the Children’s joint Love & Duty I remain ever Dear & Hond. Sir Your affectionate Son
Richd Bache
Dr. Franklin

I have received Bill Lading for 2 small Boxes Tea shiped by Mr. Nesbitt of LOrient on board the Hope Frazier, but she is unfortunately carried into Newyork. R B.

 
Addressed: His Excellency / Dr. Franklin
Notation: Rich. Bache Philadelphia— Jany. 11. 1782.
